Citation Nr: 1242246	
Decision Date: 12/11/12    Archive Date: 12/20/12

DOCKET NO.  12-10 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Portland, Oregon


THE ISSUE

1.  Entitlement to service connection neurological disability of the left upper extremity, claimed as peripheral neuropathy.

2.  Entitlement to service connection for degenerative joint disease (DJD) of the bilateral knees.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1952 to October 1956.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2010 rating decision in which the RO, inter alia, denied service connection for ulnar palsy of the left arm (claimed as peripheral neuropathy of the left upper extremity) and bilateral knee degenerative joint disease (DJD).  In June 2010, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in March 2012, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in April 2012.  

In his April 2012 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge at the RO.  Thereafter, in a July 2012 letter, he requested that his hearing request be withdrawn.  See 38 C.F.R. § 20.704 (d) (2012).

In October 2012, the Acting Chairman of the Board advanced this appeal on the Board's docket, pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The Board's decision as to the matter of service connection for DJD of the bilateral knees is set forth below.  The remaining claim on appeal is addressed in the remand following the order.  This matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Although knee pain and synovitis were noted during the Veteran's service, no degenerative joint disease of either knee was shown during service or for many years thereafter, and the only medical opinion on the question of whether there exists a medical relationship between such current bilateral knee disability and the Veteran's military service weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for degenerative joint disease of the bilateral knees are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23, 353-23, 356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112; see also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a December 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates-in the event service connection is granted-as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  The June 2010 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the December 2009 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided.  Pertinent medical evidence associated with the claims file consists of service treatments records (STRs), private medical records, VA treatment records, and the report of the VA examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative, on his behalf.  The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is required.

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate this claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).





II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be presumed, for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent) within a prescribed period after discharge from service (1 year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for DJD of the bilateral knees must be denied.

The Veteran's STRs show that, in November 1954, the Veteran was treated for pain in both knees.  The consultation report notes that the Veteran had been experiencing pain in both knees for approximately 2 months, aggravated by weight bearing.  The Veteran noticed no swelling, inflammation, or locking on the joints.  Testing revealed a full range of painless motion, no crepitus, and ligaments intact.  The examiner found irregularity in the synovium and diagnosed the Veteran with possible low grade synovitis.  Pronated, abducted feet were found to be possibly contributory, and the Veteran was prescribed heel wedges.  X-rays taken in December 1954 revealed  findings within normal limits, and the previous diagnosis was confirmed.

Post service, the Veteran has received treatment for his knees at the Portland at the Portland VA Medical Center (VAMC).and an affiliated facility, the North Coast Community-Based Outpatient Clinic (CBOC).

In April 2009, the Veteran was treated after tripping and falling on his left leg which "stretched out" his left knee.  He reported pain, but no swelling or laxity.  The Veteran was diagnosed with strain and treated with ice and Tylenol.

Later in April 2009, the Veteran felt a "pop" in his right knee followed by pain.  The Veteran was treated for "acute exacerbation of osteoarthritis vs meniscal tear" and given crutches and Naproxen.  In a follow-up examination the examiner noted that the Veteran was also treated with steroids, and diagnosed the Veteran with acute strain of the right knee and moderate DJD of the right knee.

In May 2009, the Veteran reported that his right knee was still causing him pain and making it difficult to walk.  At another follow-up examination in June 2009 the Veteran reported he could walk with slight pain.  X-rays revealed mild to moderate tricompartmental DJD, and the Veteran was diagnosed with old strain and moderate DJD of the right knee.  

In February 2010, the Veteran was fitted for a knee brace to assist with pain and mobility problems due to DJD of the bilateral knees and patella femoral painThe Veteran has not indicated that he received  treatment for his knees prior to the VA examination scheduled in connection with his claim,  

The report of a May 2010 VA examination) reflects the Veteran's report that, while his knees have bothered him since the service, his knees only began to "considerably bother him" approximately 30 years ago, and were "really getting bad" around 20 years ago.  The Veteran also reported that in his civilian career after separation from service, he was very active and climbed telephone poles for the telephone company for work.

During the examination, the Veteran reported having occasional sharp flares of pain lasting approximately 1 hour.  The pain is aggravated with weight bearing and relieved by relaxing or elevating.  The Veteran reported being unable to walk more than 2 blocks without having to stop and rest, and that his knees "crack and pop."  He also reported having his right knee treated in the emergency room 8 or 9 months previously after feeling a sharp pain and falling.  The examiner found significant tenderness in the bilateral patellar tendons and distal quadriceps and moderate tenderness laterally and medially on both knees.  Some distal quadriceps atrophy was noted.  Range of motion was limited, with pain noted.  The examiner reviewed X-rays of the right knee taken in April 2009, which showed mild to moderate tricompartmental DJD.  X-rays taken of both knees in conjunction with the VA examination revealed  tricompartmental DJD, with spurring of the tibial spines and the anterior tibial tubercle, vascular calcification, and no joint effusion, fracture, or dislocation.

The examiner diagnosed the Veteran with DJD of the bilateral knees, and opined that it was "unlikely" and "less likely than not" that the Veteran's DJD was caused by synovitis during service.  The examiner noted that "[t]he routine vagaries of life" were "probably more responsible for his current condition."

In this case, the preponderance of the evidence weighs against a finding that such disability is medically-related to service, to include any injury or assessment noted therein.

As noted above, while service treatment records document complaints of knee pain and an assessment of synovitis, no arthritis or other chronic joint disability was shown in service.  

The Board also emphasizes the multi-year gap between the Veteran's discharge from active duty service and the initial medical documentation of degenerative joint disease,  The Veteran was discharged in 1956, and the earliest post-service medical evidence of record is dated in 2009, more than 50 years after service, and the May 2010 examination reflects the first actual diagnosis of joint disease.  Such time periods are well beyond the 1-year presumptive period for establishing service connection for arthritis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that length of time between service discharge and the medical documentation of the disability for which service connection is sought is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Moreover, the only medical opinion to address the etiology of the Veteran's current degenerative joint disease  of both knees-that of the May 2010 VA examiner-is adverse to the claim.  The Board notes that the examiner rendered this opinion after thoroughly reviewing the claims file and medical records and examining the Veteran, and that a conclusion supported with adequate rationale was offered.  The Board accepts this medical opinion as probative of the medical etiology question.  See, e.g., Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992) (holding that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches, and that, as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993). 

Thus, the only competent, probative medical opinion on the question of medical etiology weighs against the claim, and neither the Veteran nor his representative  has presented or identified any contrary medical evidence or opinion, i.e., one that, in fact, support a finding that there exists a medical nexus between DJD of the knees and service. 

As for the Veteran's own assertions, the Board points out the Veteran, as a layperson, is competent to report on matters observed or within his or her personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The Veteran is also competent to testify about observable symptoms or injury residuals.  See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, the Veteran is competent to report a continuity of symptomatology.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In this case, the Veteran's assertions as whether he has had continuous knee problems since service are not entirely clear.  During the May 2010 VA examination, he seemed to assert continuity of symptoms, but also noted that that his knees did really not start to cause him problems until 20 to 30 years prior.  Even if the Board assumes, arguendo, that the Veteran was attempting to assert that he has had continuing knee symptoms that have increased in severity since service, such alone, would not support an award of service connection-particularly given the fact that the VA examiner considered all the evidence-to include the Veteran's assertions of continuous symptoms, as well as his post-service occupation and associated activities-and rendered a medical opinion that weighs against the claim. 

Furthermore, to whatever extent the Veteran and/or his representative assert that there exists a medical relationship between the Veteran current DJD of both knees and service, such assertions provide no persuasive support for the claim.   The matter of medical etiology of the disability under consideration is one within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to other than a layperson without the appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on the matter upon which this claim turns.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that service connection for DJD of the bilateral knees must be denied.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Service connection for DJD of the bilateral knees is denied.


REMAND

The Board's review of the claims file reveals that further action on the claim remaining on appeal is warranted.

The Veteran contends that he has peripheral neuropathy and radiculopathy of the left arm secondary to his service-connected left shoulder injury.

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2012).  The regulation has been interpreted to  permit service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In the case of aggravation by a service-connected disability, a veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Id.

As noted above, the Veteran was afforded a VA examination in May 2010.  The examiner was asked to provide an opinion as to whether the Veteran's left arm peripheral neuropathy is at least as likely as not caused or aggravated by his left shoulder injury.  The examiner found that the Veteran had ulnar palsy of the left upper extremity, but stated that he could not resolve the question of its relationship to the service-connected left shoulder injury "without resorting to mere speculation."

However, the examiner did not identify with precision the exact facts which cannot be ascertained from the record, the presence of which would permit him to formulate an opinion as to the etiology of the Veteran's peripheral neuropathy/ulnar palsy.  Moreover, while the VA examiner also state that it is "conceivable" but "unlikely" "based on its constructure," he provided no explanation or rationale regarding how the constructure would impact the likelihood of a relation between the Veteran's disorders or possible etiologies for the Veteran's neurological arm disorder.  Therefore, the Board cannot find that the examiner did not invoke the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts.  See Jones v. Shinseki, 23 Vet. App. 382, 387 (2010).   The Board also notes that the examiner failed to discuss whether the Veteran's neurological disorder has been aggravated by his service-connected shoulder injury and subsequent hemiarthroplasty.  

Under these circumstances, the Board finds that the opinion obtained is inadequate to resolve the claim for secondary service connection, and that further examination and medical opinion is needed.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo neurological examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may well result in denial of the claim (as the original claim will be considered on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to obtaining the medical opinion sought, to ensure that all due process requirements are met and that the record before the examiner is complete, the RO should obtain all outstanding, pertinent records.

The claims file currently contains the Veteran's VA treatment records from March 2002 to May 2010 from the Portland VAMC and two of its affiliated facilities, the North Coast CBOC and the Hillsboro (Metro West) CBOC, the most recent of which are dated in May 2010; however, as it appears that the Veteran is receiving continuing treatment at these facilities for his peripheral neuropathy and other disorders of his left arm and shoulder, more recent records from these facilities may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the Portland VAMC and affiliated facilities any outstanding records of evaluation and/or treatment of the Veteran since May 2010, following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, any outstanding private records related to the diagnosis and treatment of peripheral neuropathy or other neurological disability of the left arm.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Portland VAMC and its associate facilities all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since May 2010 (to include any records from the North Coast CBOC and the Hillsboro (Metro West) CBOC).  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the appeal that is not currently of record.  The RO should specifically request that the Veteran provide, or provide appropriate authorization for the RO to obtain, any outstanding private records related to the diagnosis and treatment of peripheral neuropathy or other neurological disability of the left arm.

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA neurological examination, by an appropriate physician, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should clearly identify all current neurological disability/ies affecting the left upper extremity, to include peripheral neuropathy, radiculopathy, and/or ulnar palsy.   Then, for each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability, (a) was caused, or (b) is aggravated (worsened beyond the natural progression) by the Veteran's service-connected left shoulder injury or subsequent shoulder hemiarthroplasty surgery.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

If the physician determines that he or she cannot provide the requested opinion without resorting to mere speculation, the physician must provide a complete, clearly-stated rationale for that conclusion which reflects full consideration of all pertinent evidence.

The physician should set forth all examination findings, along with complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of pertinent evidence (to particularly include all evidence added to the claims file since the RO's last adjudication of the claim) and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford him the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


